DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status and Claim Objection
Claims 1-15 are currently being examined.
Claim 15 is objected to because it appears to be an independent claim based on the language of its preamble.  However, an independent claim cannot refer back to any other claim.  Claim 15 refers back to Claim 1.  Claim 15 would be allowable if amended to include all of the claim limitations of claim 1 referenced therein; otherwise, the claim should be canceled.  Alternatively, the claim may be written in proper dependent claim format if the claim is not intended to be an independent claim, with particular attention paid to avoid any antecedent basis issues.


Drawings
The Drawings are objected to because the Drawings do not clearly identify the “protruding section” and the “recessed section” by using appropriate reference numerals on the Drawings. The Specification identifies the “protruding section” with reference numeral 27 and identifies the “recessed section” with reference numeral 29.  Correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 

Abstract and Specification
The Abstract as filed is unacceptable.  A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.  Correction is required.
The Specification is objected to because Par. 0078 of the Published Application (Page 10, Lines 31-34 of the as filed Specification) is unclear.  These particular referenced sections state: “…, it has a vertical projection which occupies more than one grid cell.”  It is unclear as to what “it” refers to in view of the “vertical projection”.  Is the phrase intended to mean “the protruding section of the first vehicle extends over an adjacent grid cell when the first vehicle occupies one grid cell”?  Clarification is required.
The Specification is objected to because Reference Numerals 28b and 29b are prominently shown on the Drawings; however, there is no description with respect to either of these Reference Numerals in the Specification.  Correction is required to either a) remove the Reference Numerals from the drawings, or b) associate these Reference Numerals with their respective structure in the Specification without adding new matter.
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
  
Claims 2 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 11 are rejected because the phrase “the recessed section has a shape which is complementary to the shape of the protruding section” is unclear and ambiguous.  There is no description provided in the Specification describing how or in what manner the shape of the recessed section is in any way “complementary” to the protruding section.  As a result of this ambiguity, the claims fail to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or the Applicant regards as the invention.

Allowable Subject Matter
Claims 1, 3-10, and 12-14 are allowed.
Claims 2 and 11 would be allowable if the 35 U.S.C. 112(b) claim rejections set forth above are satisfactorily resolved.
Claim 15 would be allowable if amended to include all of the claim limitations of claim 1 referenced therein; otherwise, the claim should be canceled.  Alternatively, the claim may be 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        September 20, 2021